Exhibit 10.3

[gz51qmx10ud4000001.jpg]

Devon Energy Corporation

ID: 73-1567067

333 West Sheridan Avenue

Oklahoma City, Oklahoma 73102-5015

 

 

 

Notice of Grant of RESTRICTED STOCK Award

and Award Agreement

 

 

 

Participant Name

 

Grant Date:

Grant Date

 

 

Grant Type:

RSA

 

 

Award No.:

Client Grant ID

 

 

 

Effective Grant Date, you have been granted a Restricted Stock Award of Number
of Shares Granted shares of Devon Energy Corporation (the “Company”) Common
Stock that will vest over a period of time.  25% of the shares vest on each of
the first four anniversary dates of the Grant Date, subject to the terms set
forth herein.*  Shares are restricted until they vest.  The following chart
depicts the vesting schedule:

 

 

Anniversary of Grant Date

 

% of Shares to Vest

1st Anniversary

 

25%

2nd Anniversary

 

25%

3rd Anniversary

 

25%

4th Anniversary

 

25%

 

 

 

*Vesting Schedule

 

 

By accepting this agreement online, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Company's 2017
Long-Term Incentive Plan and the Award Agreement, both of which are attached and
made a part of this document.

 






 

 

 



--------------------------------------------------------------------------------

 

DEVON ENERGY CORPORATION

2017 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is entered into
as of Grant Date (the “Date of Grant”), by and between Devon Energy Corporation,
a Delaware corporation (the “Company”), and Participant Name (the
“Participant”).

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the Devon Energy Corporation 2017
Long-Term Incentive Plan (the “Plan”); and

WHEREAS, in connection with the Participant’s employment with the Company, the
Company desires to award to the Participant Number of Shares Granted shares of
the Company’s Common Stock under the Plan subject to the terms and conditions of
this Award Agreement and the Plan; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1.The Plan.  The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Award Agreement shall govern the rights of the Participant
and the Company with respect to the Award.

2.Grant of Award.  The Company hereby grants to the Participant an award (the
“Award”) of Number of Shares Granted shares of the Company’s Common Stock (the
“Restricted Stock”), on the terms and conditions set forth herein and in the
Plan.

3.Terms of Award.

(a)Escrow of Shares.  A certificate or book-entry registration representing the
Restricted Stock shall be issued in the name of the Participant and shall be
escrowed with the Secretary subject to removal of the restrictions placed
thereon or forfeiture pursuant to the terms of this Award Agreement.

(b)Vesting.  

(i)25% of the shares of the Restricted Stock are scheduled to vest on each of
the first four anniversary dates of the Date of Grant (each, a “Vesting
Date”).  Except as provided in this Section 3, if the Participant’s Date of
Termination has not occurred as of a Vesting Date, then the Participant shall be
entitled, subject to the applicable provisions of the Plan and this Award
Agreement having been satisfied, to receive, on or within a reasonable time
after the applicable Vesting Date, the shares scheduled to vest as of the
applicable Vesting Date.  The portion of the Restricted Stock that has vested
pursuant to the terms of this Award Agreement shall be deemed “Vested Stock.”



 

 

 



--------------------------------------------------------------------------------

 

(ii)The Participant shall forfeit the unvested portion of the Award (including
the underlying Restricted Stock and Accrued Dividends) upon the occurrence of
the Participant’s Date of Termination unless the Award becomes vested under the
circumstances described in paragraphs (iii), (iv), or (v) below.

(iii)If (A) the Participant’s Date of Termination occurs under circumstances in
which the Participant is entitled to a severance payment from the Company, a
Subsidiary, or an Affiliated Entity under (1) the Participant’s employment
agreement or severance agreement with the Company due to a termination of the
Participant’s employment by the Company without “cause” or by the Participant
for “good reason” in accordance with the Participant’s employment agreement or
severance agreement or (2) the Devon Energy Corporation Severance Plan and (B)
the Participant timely signs and returns to the Company a release of claims
against the Company in a form prepared by the Company (the “Release”), the
Restricted Stock shall become fully vested upon the date the Release becomes
effective and the Restricted Stock shall be released within a reasonable time
after the applicable Vesting Date.  If the Participant fails to timely sign and
return the Release to the Company or revokes the Release prior to the date the
Release becomes effective, the unvested shares of Restricted Stock subject to
this Award Agreement shall be forfeited.

(iv)The Restricted Stock shall become fully vested upon the Participant’s Date
of Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s death.  The Committee may, in its sole and absolute discretion,
elect to vest all or a portion of the unvested Restricted Stock upon the
Participant’s Date of Termination if the Participant’s Date of Termination
occurs by reason of disability or upon other special circumstances (as
determined by the Committee and permitted pursuant to the Plan).

(v)If the Participant is Post-Retirement Vesting Eligible, the Participant
shall, subject to the satisfaction of the conditions in Section 15, be eligible
to vest in accordance with the Vesting Schedule above in Section 3(b), in the
installments of the Restricted Stock that remain unvested on the Date of
Termination. If (i) the Participant is Post-Retirement Vesting Eligible, (ii)
the death of the Participant occurs following the Date of Termination, and (iii)
no Non-Compliance Event has occurred prior to the date of the Participant’s
death, then any installments of Restricted Stock that remain unvested on the
date of the Participant’s death but in which the Participant was eligible to
vest pursuant to this Section 3(b)(v) shall become fully vested upon the
Participant’s death.

(vi)If (1) the Award is eligible for vesting under the circumstances described
in paragraphs (iii) (other than in connection with a Change in Control Event) or
(v) above, and (2) the Participant’s Date of Termination occurs before the
one-year anniversary of the Date of Grant, then, notwithstanding such provisions
in paragraphs (iii) and (v) above, the number of shares of Restricted Stock that
would have otherwise vested pursuant to such provisions will be pro-rated based
on the number of days from the Date of Grant to the Date of Termination out of
365.

(c)Voting Rights and Dividends.  The Participant shall have all of the voting
rights attributable to the shares of Restricted Stock.  Any dividends declared
and paid by the Company with respect to shares of Restricted Stock (the “Accrued
Dividends”) shall not be paid to the Participant until such Restricted Stock
becomes Vested Stock.  Accrued Dividends shall be held by the Company as a
general obligation of the Company and paid to the Participant reasonably
promptly following the time the



 

 

 



--------------------------------------------------------------------------------

 

underlying Restricted Stock becomes Vested Stock (but in no event later than
March 15 of the calendar year following the calendar year in which such vesting
occurs).

(d)Vested Stock - Removal of Restrictions.  Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the certificates or
book-entry registrations and the Participant shall be provided a confirmation of
the release of such Vested Stock, representing such Vested Stock free and clear
of all restrictions, except for any applicable securities laws restrictions.
Reasonably promptly thereafter (but in no event later than March 15 of the
calendar year following the calendar year in which such vesting occurs), the
Participant shall receive a payment in the amount of all Accrued Dividends
attributed to such Vested Stock without interest thereon.

4.Legend.  The shares of Restricted Stock covered by the Award shall be subject
to the restrictions described in the following legend, which shall appear on any
individual certificate or book-entry registration representing the Award:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD
AGREEMENT DATED Grant Date UNDER THE DEVON ENERGY CORPORATION 2017 LONG-TERM
INCENTIVE PLAN.  ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS
CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH AWARD AGREEMENT
SHALL BE NULL AND VOID AND WITHOUT EFFECT.  A COPY OF THE AWARD AGREEMENT MAY BE
OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”

5.Delivery of Forfeited Shares.  The Participant authorizes the Secretary to
deliver to the Company any and all shares of Restricted Stock that are forfeited
under the provisions of this Award Agreement.  

6.Employment.  Nothing in the Plan or in this Award Agreement shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Subsidiaries or Affiliated Entities, or interfere in any way with the right to
terminate the Participant’s employment at any time.

7.Nontransferability of Award.  The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any Restricted Stock or any interest therein in any manner whatsoever.

8.Notices.  All notices or other communications relating to the Plan and this
Award Agreement as it relates to the Participant shall be in writing and shall
be delivered electronically, personally or mailed (U.S. mail) by the Company to
the Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

9.Binding Effect and Governing Law.  This Award Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
by and construed under the laws of the State of Delaware.

10.Company Policies.  The Participant agrees that the Award, and the right to
receive and/or retain any Vested Stock or cash payments covered by this Award,
will be subject to any applicable clawback or recoupment policies, share trading
policies and other policies that may be implemented from



 

 

 



--------------------------------------------------------------------------------

 

time to time by the Company's Board of Directors, a duly authorized committee
thereof or the Company, or as required by applicable law or any applicable
securities exchange listings standards.  By accepting this Award under the Plan,
the Participant agrees and acknowledges that the Participant is obligated to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup any Award or amounts paid under the Plan subject to clawback
pursuant to such policy, law or standard.  Such cooperation and assistance shall
include, but is not limited to, executing, completing and submitting any
documentation necessary to recover or recoup any Award or amounts paid pursuant
to this Award.

11.Withholding. The Company and the Participant shall comply with all federal
and state laws and regulations respecting the required withholding, deposit and
payment of any income, employment or other taxes relating to the Award
(including Accrued Dividends).  The Company shall withhold the employer’s
minimum statutory withholding based upon minimum statutory withholding rates for
federal and state purposes, or as otherwise approved by the Committee, including
payroll taxes that are applicable to such supplemental taxable income.  Any
payment of required withholding taxes by the Participant in the form of Common
Stock shall not be permitted if it would result in an accounting charge to the
Company with respect to such shares used to pay such taxes unless otherwise
approved by the Committee.

12.Award Subject to Claims of Creditors.  The Participant shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Accrued Dividends) under the Plan and this Award Agreement, and the
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Award
Agreement.

13.Captions.  The captions of specific provisions of this Award Agreement are
for convenience and reference only, and in no way define, describe, extend or
limit the scope of this Award Agreement or the intent of any provision hereof.

14.Counterparts.  This Award Agreement may be executed in any number of
identical counterparts, each of which shall be deemed an original for all
purposes, but all of which taken together shall form one agreement.

15.Conditions to Post-Retirement Vesting.

(a)Notice of and Conditions to Post-Retirement Vesting.  If the Participant is
Post-Retirement Vesting Eligible, the Company shall, within a reasonable period
of time prior to the Participant’s Date of Termination, notify the Participant
that the Participant has the right, pursuant to this Section 15(a), to continue
to vest following the Date of Termination in any unvested installments of
Restricted Stock (each such unvested installment, an “Installment”). The
Participant shall have the right to vest in such Installments of Restricted
Stock, provided that the Participant executes and delivers to the Company, with
respect to each such Installment, the following documentation: (i) a
non-disclosure letter agreement, in the form attached as Exhibit A (a
“Non‑Disclosure Agreement”) and (ii) a compliance certificate, in the form
attached as Exhibit B (a “Compliance Certificate”) indicating the Participant’s
full compliance with the Non-Disclosure Agreement.  For each such Installment,
(x) a Non-Disclosure Agreement shall be provided to the Company no later than
March 31 of the year that immediately precedes the scheduled Vesting Date of
such Installment or, with respect to the first Installment that is scheduled to
occur following the Date of Termination, on or before the Date of Termination,
and (y) a



 

 

 



--------------------------------------------------------------------------------

 

Compliance Certificate shall be provided to the Company no later than January 1
of the year in which the Vesting Date of such Installment is scheduled to
occur.  By way of illustration, if the Vesting Date of an Installment is
scheduled to occur on February 1, a Non-Disclosure Agreement for such
Installment would need to be provided to the Company by no later than March 31
of the preceding year; provided, however, that if such Installment is the first
Installment scheduled to occur following the Date of Termination, a
Non-Disclosure Agreement for such Installment would need to be provided on or
before the Date of Termination. Further, under the foregoing illustration, a
Compliance Certificate would be delivered by no later than January 1 of the year
in which the Vesting Date of such Installment is scheduled to occur.
Notwithstanding the foregoing and for the avoidance of doubt, at the Company’s
election, the Participant may deliver a single Non-Disclosure Agreement and
Compliance Certificate, as applicable, for each year to satisfy the
Participant’s obligations under this Section and similar provisions in the
Participant’s other equity award agreements with the Company.

(b)Consequences of Failure to Satisfy Vesting Conditions.  In the event that,
with respect to any given Installment, the Participant fails to deliver either
the respective Non-Disclosure Agreement or Compliance Certificate for such
Installment on or before the date required for the delivery of such document
(such failure, a “Non-Compliance Event”), the Participant shall not be entitled
to vest in any unvested Installments that would vest from and after the date of
the Non‑Compliance Event and the Company shall be authorized to take any and all
such actions as are necessary to cause such unvested Restricted Stock to not
vest and to terminate. The only remedy of the Company for failure to deliver a
Non‑Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.

16.Definitions.  Words, terms or phrases used in this Award Agreement shall have
the meaning set forth in this Section 16.  Capitalized terms used in this Award
Agreement but not defined herein shall have the meaning designated in the Plan.

(a)“Accrued Dividends” has the meaning set forth in Section 3(c).

(b)“Award” has the meaning set forth in Section 2.

(c)“Award Agreement” has the meaning set forth in the preamble.

(d)“Company” has the meaning set forth in the preamble.

(e)“Compliance Certificate” has the meaning set forth in Section 15(a).

(f)“Date of Grant” has the meaning set forth in the preamble.

(g)“Date of Termination” means the first day occurring on or after the Date of
Grant on which the Participant is not employed by the Company, a Subsidiary, or
an Affiliated Entity, regardless of the reason for the termination of
employment; provided, however, that a termination of employment shall not be
deemed to occur by reason of a transfer of the Participant between the Company,
a Subsidiary, and an Affiliated Entity or between two Subsidiaries or two
Affiliated Entities.  The Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company, a
Subsidiary, or an Affiliated Entity approved by the Participant’s employer
pursuant to Company policies.  If, as a result of a sale or other transaction,
the Participant’s employer ceases to be either a Subsidiary or an Affiliated
Entity, and the Participant is not, at the end of the 30-day period following
the transaction, employed by the Company or an entity that is then a Subsidiary
or Affiliated



 

 

 



--------------------------------------------------------------------------------

 

Entity, then the date of occurrence of such transaction shall be treated as the
Participant’s Date of Termination.

(h)“Installment” has the meaning set forth in Section 15(a).

(i)“Non-Compliance Event” has the meaning set forth in Section 15(b).

(j)“Non-Disclosure Agreement” has the meaning set forth in Section 15(a).

(k)“Participant” has the meaning set forth in the preamble.

(l)“Plan” has the meaning set forth in the recitals.

(m)“Post-Retirement Vesting Eligible” means the Participant’s Date of
Termination occurs (i) by reason of the Participant’s retirement and (ii) on or
after the first day of a month that occurs on or after the Participant attains
age 60 and earns at least 20 Years of Service, provided that, in connection with
the Participant’s termination, the Committee has not otherwise affirmatively
determined that the Participant shall not be Post-Retirement Vesting Eligible.

(n)“Restricted Stock” has the meaning set forth in Section 2.

(o)“Vested Stock” has the meaning set forth in Section 3(b).

(p)“Vesting Date” has the meaning set forth in Section 3(b).

(q)“Year of Service” means a calendar year in which the Participant is employed
with the Company, a Subsidiary or Affiliated Entity for at least nine months
during such calendar year.  

“COMPANY”

DEVON ENERGY CORPORATION,

a Delaware corporation

“PARTICIPANT”Participant Name



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Non-Disclosure Agreement

[Insert Date]

Devon Energy Corporation

333 West Sheridan Avenue

Oklahoma City, OK 73102-5015

Re:  Non-Disclosure Agreement

Ladies and Gentlemen:

This letter agreement is entered between Devon Energy Corporation (together with
its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Restricted Stock Award Agreement
(the “Agreement”) dated _______________, _____ between the Company and the
Participant.  All capitalized terms used in this letter agreement shall have the
same meaning ascribed to them in the Agreement unless specifically denoted
otherwise.

The Participant acknowledges that, during the course of and in connection with
the employment relationship between the Participant and the Company, the Company
provided and the Participant accepted access to the Company’s trade secrets and
confidential and proprietary information, which included, without limitation,
information pertaining to the Company’s finances, oil and gas properties and
prospects, compensation structures, business and litigation strategies and
future business plans and other information or material that is of special and
unique value to the Company and that the Company maintains as confidential and
does not disclose to the general public, whether through its annual report
and/or filings with the Securities and Exchange Commission or otherwise (the
“Confidential Information”).

The Participant acknowledges that his position with the Company was one of trust
and confidence because of the access to the Confidential Information, requiring
the Participant’s best efforts and utmost diligence to protect and maintain the
confidentiality of the Confidential Information.  Unless required by the Company
or with the Company’s express written consent, the Participant will not, during
the term of this letter agreement, directly or indirectly, disclose to others or
use for his own benefit or the benefit of another any of the Confidential
Information, whether or not the Confidential Information is acquired, learned,
attained or developed by the Participant alone or in conjunction with others.

The Participant agrees that, due to his access to the Confidential Information,
the Participant would inevitably use and/or disclose that Confidential
Information in breach of his confidentiality and non-disclosure obligations if
the Participant worked in certain capacities or engaged in certain activities
for a period of time following his employment with the Company, specifically in
a position that involves (i) responsibility and decision-making authority or
input at the executive level regarding any subject or responsibility, (ii)
decision-making responsibility or input at any management level in the
Participant’s individual area of assignment with the Company, or (iii)
responsibility and decision-making authority or input that otherwise allows the
use of the Confidential Information (collectively referred to as the “Restricted
Occupation”).  Therefore, except with the prior written consent of the Company,
during the term of this letter agreement, the Participant agrees not to be
employed by, consult for or otherwise act on behalf of any person or entity in
any capacity in which he would be involved, directly or indirectly, in a
Restricted Occupation.  The Participant acknowledges that this commitment is
intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.

The Participant further agrees that during the term of this letter agreement,
the Participant will not, directly or indirectly on behalf of a person or entity
or otherwise, (i) solicit any of the established customers of the Company or
attempt to induce any of the established customers of the Company to cease



 

 

 



--------------------------------------------------------------------------------

 

doing business with the Company, or (ii) solicit any of the employees of the
Company to cease employment with the Company.

Notwithstanding the foregoing, nothing in this letter agreement is intended to
conflict with the Defend Trade Secrets Act or create liability for disclosures
of trade secrets that are expressly allowed by that statute. In particular,
under the Defend Trade Secrets Act, the Participant will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret of the Company that is made (i) in confidence to a government
official or to the Participant’s attorney solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document that is filed under seal in a proceeding. In addition, if the
Participant files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Participant may disclose the trade secret to the
Participant’s attorney and use the trade secret information in the court
proceeding if the Participant files any document containing the trade secret
under seal and does not otherwise disclose the trade secret, except pursuant to
court order. Further, nothing in this letter agreement or any other agreement or
arrangement with the Company shall prohibit or restrict the Participant from
making any voluntary disclosure of information or documents pertaining to
violations of law to any governmental agency or legislative body, any
self-regulatory organization, or the Legal Department of the Company without
prior notice to the Company.

This letter agreement shall become effective upon execution by the Participant
and the Company and shall terminate on March 31, 20__.  [Note: Insert the year
of the next scheduled Vesting Date of an Installment.  For example, if the
letter agreement is executed on March 31, 2018, the termination date inserted in
the preceding sentence would be March 31, 2019.]

If you agree to the above terms and conditions, please execute a copy of this
letter agreement below and return a copy to me.

“Participant”

 

Participant Name

The undersigned hereby accepts and agrees to the terms set forth above as of
this ____ day of ____________, ____.

“Company”

Devon Energy Corporation

By:

Name:

Title:

 



 

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Form of Compliance Certificate

I hereby certify that I am in full compliance with the covenants contained in
that certain letter agreement (the “Agreement”) dated as of ____________, ____
between Devon Energy Corporation and me and have been in full compliance with
such covenants at all times during the period ending January 1, 20_____.

 

Participant Name

Dated:

 

 

 



 

 

 

